Citation Nr: 1022868	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for impotence. 

4.  Entitlement to an effective date prior to August 29, 
20009 for a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in August 
2006 and September 2009 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 2009 
rating decision the RO granted the Veteran's claim for a TDIU 
effective August 29, 2009.  The Veteran disagrees with the 
effective date assigned for a TDIU and has perfected an 
appeal as to that issue.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  At an April 2010 hearing, the Veteran indicated that he 
wished to withdraw the issues of entitlement to an increased 
evaluation for PTSD, currently evaluated as 70 percent 
disabling, entitlement to an increased evaluation for 
diabetes mellitus, type II, currently evaluated as 20 percent 
disabling, and entitlement to a compensable evaluation for 
impotence. 

2.  There is no factually ascertainable evidence 
demonstrating that prior to August 29, 2009, and within the 
one year before VA's receipt of the Veteran's TDIU claim on 
March 14, 2006, the Veteran was unemployable as a result of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim of 
entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling.  38 U.S.C.A. §§ 7104, 
7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim of 
entitlement to an increased evaluation for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.  38 
U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 
20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met with respect to the claim of 
entitlement to a compensable evaluation for impotence.  38 
U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 
20.204 (2009).

4.  The criteria for an effective date prior to August 29, 
2009, for the award of a TDIU rating have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107A, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the appellant or by his authorized 
representative.  8 C.F.R. § 20.204.  Appeals must be 
withdrawn in writing except for appeals withdrawn on the 
record at a hearing.  Id.  

At his April 2010 BVA hearing the Veteran withdrew his 
appeals for an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, an increased evaluation 
for diabetes mellitus, type II, currently evaluated as 20 
percent disabling, and a compensable evaluation for 
impotence.  Accordingly, the Board does not have jurisdiction 
to review the appeals, and they are dismissed.  


II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The Veteran's appeal as to 
the effective date assigned for a TDIU arises from his 
disagreement with the effective date assigned following the 
award of TDIU.  Courts have held that once the underlying 
benefit sought is fully granted, the claim is substantiated 
and additional notice is not required; any defect in the 
notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes 
that all available medical records have been obtained in 
support of his claim, as has a transcript of the April 2010 
BVA hearing.  In addition, the Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.


III. Earlier Effective Date

The Veteran disagrees with the August 29, 2009 effective date 
assigned for TDIU benefits.  He asserts that his TDIU 
benefits should be effective from August 23, 2006.  

The effective date rules for an increased compensation claim 
also apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 
451 (2000).  In determining an effective date for an award of 
TDIU, VA must make two essential determinations.  It must 
determine (1) when a claim for TDIU was received, and (2) 
when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to TDIU. See 38 C.F.R. 
§§ 3.155, 3.400(o)(2).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for increased benefits and is requested 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196 (1992).

With respect to the second determination, the law provides 
that the effective date of the award shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 1 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  In all other cases, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  

VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  

With regard to the regulatory history of 38 C.F.R. § 
3.400(o)(2), the GC noted that this section was added to 
permit payment of increased disability compensation 
retroactively to the date the evidence established the 
increase in the degree of disability had occurred, and that 
it was intended to be applied in those instances where the 
date of increased disablement could be factually ascertained 
with a degree of certainty, and was not intended to cover 
situations where there was no evidence of entitlement to an 
increased evaluation prior to the date of the claim.  The GC 
concluded that, where a Veteran submitted a claim alleging an 
increase in disability within 1 year prior to the VA's 
receipt of the claim and medical evidence subsequently 
substantiated the increase in disability, the effective date 
of the award of increased disability compensation was the 
date as of which it was ascertainable, based on all the 
evidence of record, that the increase occurred.  See 
VAOPGCPREC 12-98 (September 23, 1998).

A review of the claims folder reveals that the Veteran is 
service-connected for PTSD, evaluated as 70 percent 
disabling, diabetes mellitus, type II, evaluated as 20 
percent disabling, and impotence evaluated as zero percent 
disabling, for a combined evaluation for compensation of 80 
percent effective from February 28, 2001.  The Veteran filed 
a claim for a TDIU that was received by the RO March 14, 
2006.  As the date of the Veteran's claim of entitlement to 
TDIU was March 14, 2006, the Board must determine when it was 
factually ascertainable that the Veteran was unemployable due 
to his service-connected disabilities.  The range of possible 
dates starts one year before the date of receipt of claim, 
which would be March 14, 2005, and ends on the date as of 
which TDIU has been established by the RO, August 29, 2009.  
See 38 C.F.R. § 3.400(o).

In his application for a TDIU, the Veteran reported that he 
became too disabled to work as a result of his service-
connected diabetes and PTSD in April 2005.  He indicated that 
he worked as a janitor and was an owner-operator of a tavern 
prior to April 2005.  The Board notes that in August 2007 the 
Veteran noted in a statement that he stopped working at the 
tavern on January 1, 2006.  

At a June 2006 VA examination for diabetes the Veteran 
reported that he was not currently working and that he last 
worked approximately three to four months ago as the owner of 
a tavern, where he was essentially working full-time or more.  
He disclosed that he discontinued his employment at the 
tavern secondary to reduced movement of his shoulders and 
left foot.  VA examiner opined that the Veteran had no 
specific activity restrictions secondary to his diabetes.  It 
was further noted that there were no diabetic complications 
which would interfere with any potential employment and that 
diabetes mellitus type II and associated erectile dysfunction 
were not limiting in terms of any gainful employment 
including sedentary employment.  

The examiner who conducted a VA PTSD examination in June 2006 
noted that it was difficult to ascertain how significantly 
the Veteran's psychiatric symptoms are affecting him due to 
the fact that it appears that he is self-medicating 
significantly with alcohol.  The examiner assigned the 
Veteran a Global Assessment of Functioning (GAF) score of 38.  
A GAF of 38 is indicative of some impairment in reality 
testing or communication or major impairment in several 
areas, including work.

In October 2007 the Veteran had VA diabetes and mental health 
examinations.  The examiners noted review of the claims 
folder.  The examiner who conducted the diabetes examination 
opined that the Veteran was on no activity restrictions 
secondary to his diabetes mellitus type II, and that 
potential employability was not affected or compromised by 
diabetes mellitus type II or associated erectile dysfunction.  

The examiner who conducted the mental health examination 
opined that the Veteran's PTSD symptoms appear to be mildly 
impacting his functioning.  The examiner further noted that 
the Veteran had not experienced trauma since discharge and 
there had not been a worsening of his condition.  The 
Veteran's though process and communication were not impaired, 
social functioning was mildly impaired and employment was not 
impaired.  A GAF score of 61 was noted, which is indicative 
of some mild symptoms or some difficulty in occupational 
functioning.  The examiner concluded with a "severity 
statement" which noted that "There is occasional decrease 
in work efficiency or intermittent periods of inability to 
perform occupational tasks due to signs and symptoms, but is 
generally able to function satisfactorily."

In August 2009 the Veteran was seen at VAMC mental health 
clinic to take the Modified PTSD Symptom Scale to assess 
symptom activity.  It was noted that it appeared that his 
PTSD had worsened.  It was determined that the Veteran was 
positive in the three areas that measured avoidance, arousal 
and reexperiencing.  A GAF score of 40 was assigned.  A GAF 
of 40 is indicative of some impairment in realty testing or 
communication or major impairment in several areas, including 
work.

In this case, the evidence of record does not show that the 
Veteran's service-connected disabilities precluded all forms 
of substantially gainful employment consistent with his 
employment background prior to August 29, 2009.  The VA 
examination in June 2006 revealed that the Veteran stopped 
working due to reduced movement of his shoulders and left 
foot.  At that examination, the Veteran did not mention that 
he was unable to work due to his service-connected 
disabilities.  Neither do VA examinations in June 2006 and 
October 2007 support a finding of unemployability due to 
service-connected disabilities.  In fact, the GAF score in 
October 2007 was 61, indicative of; of some mild symptoms or 
some difficulty in occupational functioning.  Based on these 
findings, a grant of an effective date prior to August 29, 
2009 is not warranted.

The Board acknowledges the Veteran contention that August 23, 
2006 is the appropriate effective date for the grant of a 
TDIU, however such contention is not supported by the 
evidence of record.  There are no VA or private medical 
records that show that the Veteran experienced an increase in 
disability of his service-connected diabetes and or PTSD 
during that time.  Thus, the proper effective date for the 
grant of a TDIU is August 29, 2009, the date VA mental health 
specialist reported a worsening of the Veteran's service-
connected PTSD.

As the preponderance of the evidence is against an effective 
date earlier than August 29, 2009 for the grant of a TDIU; 
there is no doubt to be resolved; and an earlier effective 
date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).





ORDER

The appeal for an increased evaluation PTSD, currently 
evaluated as 70 percent disabling is dismissed.

The appeal for an increased evaluation for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling is 
dismissed.

The appeal for a compensable evaluation for impotence is 
dismissed.

An effective date earlier than August 29, 20009, for an award 
of TDIU is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


